Citation Nr: 0508686	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-13 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected left shoulder disability, status post 
capsular repair with degenerative changes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating actions by the RO.  

The Board previously remanded this case for further 
development of the record in January 2001.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's left shoulder disability is characterized 
by abduction and flexion to 65 degrees, and internal and 
external rotation to 30 degrees, with severe objective 
evidence of painful motion on all movements productive of 
severe limitation of motion.  The disability is not 
characterized by ankylosis, fibrous union, nonunion, or loss 
of head of the left humerus.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected left shoulder dislocation 
status post capsular repair have not been met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71, 4.71a 
including Diagnostic Codes 5201, 5203 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of the VCAA 
in the Board's January 2001 remand.  Additional notice was 
provided to the veteran in the RO's VCAA letter dated in 
January 2002 that informed the veteran of the medical and 
other evidence needed to substantiate his claim and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In the RO's statements and supplemental statements of the 
case, the veteran has provided with pertinent rating schedule 
provisions regarding his claims for a shoulder disability.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded VA examinations that 
were completed in September 1999 and June 2001.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.


Factual Background

The veteran was assigned a 20 percent rating for the service-
connected left shoulder dislocation residuals under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202, effective on January 18, 1986, 
one day following his military discharge.  

The RO also granted service connection and assigned a 20 
percent rating for nerve damage and a 10 percent for 
depression, both grants awarded on a secondary service 
connection basis.  

In an August 2001 rating action, the RO granted a temporary 
total evaluation pursuant to 38 C.F.R. § 4.30 and assigned an 
increased rating for the veteran's service-connected nerve 
damage secondary to his service-connected left shoulder 
disability.  The RO also continued the 20 percent evaluation 
for service-connected left shoulder disability, effective on 
July 1, 2001, following a period of convalescence.  

In a December 2003 rating action, the RO granted service 
connection and assigned a 10 percent evaluation for surgical 
scar.  The RO also assigned a retroactive increased 
evaluation of 30 percent beginning on July 1, 2001.  

In November 1998, the veteran underwent left anterior 
capsular shift for treatment of chronic left shoulder 
dislocation.  

In VA orthopedic notes dated in from January to April 1999, 
the veteran complained of left shoulder pain and was issued 
transcutaneous electrical nerve stimulation (TENS) unit and 
immobilizer to decrease discomfort.  

In August 1999, the veteran received follow-up care from his 
November 1998 surgical repair.  He complained of increasing 
pain and limited range of motion.  

In September 1999, the veteran underwent VA joints 
examination.  Following an in-service injury to the left 
shoulder which required surgical repair.  After service, the 
veteran continued to experience subluxations then 
dislocations which required three more operations.  

Since his last operation in November 1998, the veteran's left 
shoulder had stabilized and did not dislocate; however, he 
complained of severe pain and nerve problems.  

On physical examination, the veteran had abduction to 45 
degrees with pain, forward flexion to 80 degrees with pain, 
external rotation to 10 degrees with severe pain, and 
internal rotation to 40 degrees.  His strength was 3/5 in the 
left deltoid with 4/5 in the left biceps and 3/5 in the left 
triceps.  

His sensory examination showed decreased sensation over the 
deltoid region, triceps, forearm and digits.  The X-ray 
studies demonstrated evidence of past surgical repair and 
minimal joint arthritis.  

The examiner's diagnosis was recurrent instability and 
limitation of motion in the left shoulder secondary to 
dislocation and multiple reconstructive procedures with minor 
nerve damage and major shoulder dysfunction.  

In May 2001, the veteran underwent left shoulder arthroscopy 
and removal of hardware.  His post-operative diagnosis was 
interarticular retained hardware of the left shoulder.  A 
screw-in-type suture anchor was noted to be the cause of 
significant impingement that caused degenerative changes in 
the glenoid and humerus.  

In June 2001, the veteran was treated for complaints of 
increased left shoulder pain with paresthesias and hand 
numbness following surgical repair in May 2001.  

On examination, his left shoulder range of motion was limited 
secondary to pain, especially on flexion from 0 to 100 
degrees and abduction from 0 to 100 degrees.  The shoulder 
was tender to palpation and crepitus was noted with motion.  
The examiner's assessment was that of rotator cuff tendonitis 
and degenerative joint disease.  

In June 2001, the veteran underwent VA joints examination.  
On physical examination, there was a 2-centimeter by 15-
centimeter, depressed, discolored scar noted over the left 
shoulder.  Mild to moderate atrophy of the left shoulder was 
noted with slight atrophy of the left arm.  

Decreased sensation over the left hand to the shoulder was 
observed.  Tenderness was observed in the left glenohumeral 
joint.  Left shoulder active and passive flexion started to 
be painful and guarded at 80 degrees but was possible to 110 
degrees with sharp pain.  

Active and passive abduction started to be painful at 40 
degrees but was possible to 85 degrees with a clunk and sharp 
pain.  Active and passive external rotation was limited to 32 
degrees with pain and guarding on end of movement.  Internal 
rotation was limited to 60 degrees with pain.  

The shoulder movements were all guarded and slow.  Muscle 
strength was 3/5 with weakness on movement.  No gross 
instability was observed on examination although examination 
was difficult due to apprehension of pain.  Left handgrip was 
moderately weak.  

The examiner's assessment was that of severe left shoulder 
condition with glenoidal defect due to removal of hardware 
with significant degenerative changes.  The examination 
showed significant limitation of movement with pain, 
guarding, clunk, weakness, lack of endurance due to pain, and 
giving out.  

The examiner noted that "it was reasonable to assume that 
the veteran's left shoulder range of motion [was] due to 
anklyosis" and that "due to severe left shoulder condition, 
it [was] expected that with repetitive use of left arm, he 
[would] lose additional loss of range of motion."  

The examiner added that the examiner's left shoulder was 
significantly disabling and should be considered for 
significant upgrade in his disability to the left shoulder.  

In an April 2002 VA physical therapy note, the veteran 
complained of left shoulder pain, especially on movement.  
His range of motion of the left shoulder as 110 degrees of 
flexion and abduction with pain at extremes of range.  The 
veteran was unable to test strength secondary to pain, but 
the examiner estimated it was 3/5 in the left shoulder.  The 
X-ray studies showed post-traumatic, chronic, degenerative 
joint disease changes.  


Analysis

In this case, the veteran seeks an increased rating for his 
service-connected left shoulder (minor) disability.  

The Board notes that the veteran's left shoulder disability 
has been considered under Codes 5003 and 5202.  Essentially, 
the veteran contends that his disability warrants a higher 
rating based on pain and limited motion and use.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.  The factors involved 
in evaluating, and rating, disabilities of the joints include 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their mouth and head warrants a 20 
percent rating for the minor arm and a 30 percent rating for 
the major arm.  

Ankylosis of the scapulohumeral articulation between 
favorable and unfavorable warrants a 30 percent rating for 
the minor arm and a 40 percent rating for the major arm.  

Unfavorable ankylosis of the scapulohumeral articulation 
where abduction is limited to 25 degrees from the side 
warrants a 40 percent rating for the minor arm and a 50 
percent rating for the major arm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004).  

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the arm is limited at shoulder level.  A 20 
percent rating is also warranted where motion of the minor 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited to midway between the side and shoulder level.  

A 30 percent rating is warranted where motion of the minor 
arm is limited to 25 degrees from the side.  A 40 percent 
rating is warranted where motion of the major arm is limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2004).  

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the minor arm for the following manifestations: 
(1) malunion of the humerus with moderate deformity; (2) 
malunion of the humerus with marked deformity; (3) recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level; 
and (4) recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2003).  

A 40 percent evaluation may be granted for fibrous union of 
the humerus, a 50 percent evaluation would be in order for 
nonunion of the humerus, and a 70 percent evaluation would be 
in order for loss of head of the humerus.  Id.  

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula of for nonunion of the clavicle or scapula with loose 
movement.  The disability may also be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.  

Initially, the Board notes that a higher rating is not 
warranted under Diagnostic Code 5200 as the evidence of 
record does not document ankylosis of the scapulohumeral 
articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

In this case, there is no diagnosis of ankylosis.  A VA 
examiner noted that "it was reasonable to assume that the 
veteran's left shoulder range of motion [was] due to 
anklyosis," but the medical evidence does not show that the 
left shoulder is ankylosed.  

On recent VA examination, the veteran's range of motion of 
the left shoulder as 110 degrees of flexion and abduction 
with pain at extremes of range.   Accordingly, a higher 
rating is not appropriate under Diagnostic Code 5201.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201. 

The Board notes that the veteran is currently evaluated under 
Diagnostic Code 5202.  A rating higher than 30 percent is not 
warranted under Diagnostic Code 5202 as there are no 
indications of any dislocation or impairment of the humerus 
of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Similarly, a higher rating is unavailable under Diagnostic 
Code 5203 as the evidence of record does not show that the 
veteran suffers from a nonunion of the clavicle or scapula.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  

Here, the veteran complains of pain on movement.  However, 
the current 30 percent evaluation contemplates pain on motion 
and also contemplate exacerbations of the service-connected 
disabilities.  See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  

The Board finds that the functional impairment described in 
the examination reports and by the veteran is indicative of 
no more than the impairment already contemplated by a 
schedular disability rating of 30 percent that is in effect 
for his left shoulder disorder.  

The Board also finds that the evidence does not raise a 
question that a rating higher than 30 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.  

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  

However, there is no evidence that the left shoulder disorder 
alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  

In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  



ORDER

An increased rating in excess of 30 percent for the service-
connected left shoulder disability, status post capsular 
repair with degenerative changes is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


